— In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to produce certain information pursuant to Correction Law article 23-A, the petitioner appeals from an order of the Supreme Court, Nassau County (Lock-man, J.), dated April 18, 1986, which denied her motion "to renew or reargue or otherwise vacate” an order of the same court, dated December 10, 1985, which denied her application.
Ordered that the appeal is dismissed, with costs.
The order appealed from is actually an order denying a *563motion for reargument. Since no appeal lies from an order denying reargument (see, e.g., Vicat v Jamaica Hosp., 110 AD2d 896; Matter of Carillo v Axelrod, 83 AD2d 552), the appeal therefrom must be dismissed. Mangano, J. P., Bracken, Niehoff and Spatt, JJ., concur.